                      RICHARD PU, ATTORNEY AT LAW
                                        120 E. 90'" ST., IOC
                                      NEW YORK,    NY 10128
                              E-MAIL: richard@newyorklitigator.com

                             1212) 427 -3665 101   1212) 427 -6057 (FAX)




                                                                           March 5, 2020

    Hon. Mary Kay Vyskocil                                      USDC SDNY
    Daniel Patrick Moynihan                                     DOCUMENT
     United States Courthouse                                   ELECTRONICALLY FILED
     500 Pearl St., Courtroom: 18C                              DOC #:
     New York, NY 10007-1312                                    DATE FILED: 3/6/2020

            Re: ANHUI KONKA GREEN LIGHTING CO. v. GREEN LOGIC LED
                 ELECTRICAL SUPPLY, 18-cv-12255 (MKV)

    Dear Judge Vyskocil:

         I represent Defendant in the above-mentioned action arising
    out of the purchase of lighting equipment from China. Judge
    Engelmayer issued a case management plan calling for a 3/9/20
    management conference.

         However, Magistrate Parker issued an order calling for a
    conference two weeks later on 3/23/19. Thus, the requirement to
    appear on 3/9/20 has been superceded.

         Both sides request that that 3/9/20 conference be cancelled.
    My adversary Gabriel Ullrich especially wants to avoid the
    appearing because he would have to fly in from California.



                                                          Sincerely

GRANTED. The case management conference
scheduled for March 9, 2020 is adjourned sine
die.                                                      Richard Pu


     3/6/2020



                                                     1
